UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: x Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period January 1, 2012 to December 31, 2012 Date of Report (Date of earliest event reported) February 8, 2013 TOYOTA MOTOR CREDIT CORPORATION1 (Exact name of securitizer as specified in its charter) ­­­­­ 025-00186 0000834071 (Commission File Number of securitizer)(Central Index Key Number of securitizer) Loretta Ho, (310) 468-1358 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1)¨ Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) ¨ Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) x 1 Toyota Motor Credit Corporation, as securitizer, is filing this Form ABS-15G in respect of all asset-backed securities sponsored by it and outstanding during the reporting period, including asset-backed securities registered by Toyota Auto Finance Receivables LLC (Commission File Number 333-168098; Central Index Key Number 0001131131). Explanatory Note: Toyota Motor Credit Corporation filed Form ABS-15G with the Commission on February 8, 2013 in error under filing type Form 15-12B.Therefore, Toyota Motor Credit Corporation is hereby re-filing its Form ABS-15G under the correct filing type of Form ABS 15G. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Toyota Motor Credit Corporation (Securitizer) Date: February 8, 2013 By: Chris Ballinger Name: Chris Ballinger Title: Senior Vice President and Chief Financial Officer
